January 19, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals
  IN THE INTEREST OF J.T.G., O.M.G., M.T.G., J.R.G., D.N.G., L.G., AND M.G.,
                               CHILDREN

                                 NO. 14-10-00972-CV

                                ____________________



      This cause, an appeal from the decree for termination, signed September 21, 2010,
was heard on the transcript of the record. We have inspected the record and find no error
in the judgment. We order the judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.